DENY; and Opinion Filed November 15, 2018.




                                              In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                       No. 05-18-01260-CV

                             IN RE JEFFREY BORDOK, Relator

                 Original Proceeding from the 134th Judicial District Court
                                   Dallas County, Texas
                            Trial Court Cause No. DC-16-12565

                              MEMORANDUM OPINION
                       Before Justices Lang-Miers, Fillmore, and Stoddart
                                   Opinion by Justice Fillmore
       In this original proceeding, relator complains that the trial court granted the real party in

interest’s motion to exclude certain opinions of one of relator’s experts. Relator seeks a writ of

mandamus directing the trial court to vacate the order excluding the expert’s testimony and to deny

the real party in interest’s motion to exclude that testimony. To be entitled to mandamus relief, a

relator must show both that the trial court has clearly abused its discretion and that relator has no

adequate appellate remedy. In re Prudential Ins. Co., 148 S.W.3d 124, 135–36 (Tex. 2004) (orig.

proceeding). Based on the record before us, we conclude relator has not shown he is entitled to the

relief requested. Accordingly, we deny relator’s petition for writ of mandamus. See TEX. R. APP.
P. 52.8(a) (the court must deny the petition if the court determines relator is not entitled to the

relief sought).



                                                    /Robert M. Fillmore/
                                                    ROBERT M. FILLMORE
                                                    JUSTICE




181260F.P05




                                                 –2–